This cause is before us on motion of the State to remand the record for correction in the Circuit Court of Washington County and it appears that the disposition of the cause depends upon a matter of fact, viz.: whether or not the information filed in the cause and under which petitioner was tried and convicted, was actually verified under oath prior to the trial.
Therefore, on consideration of said motion, the transcript of the record is remanded to the trial court with directions to said trial court, after notice to C.M. Cox, attorney for appellants and opportunity by him to be heard and to adduce legal evidence as to the issue to correct the record, if correction be warranted, to make the record reflect the truth and otherwise permit the record to stand as it now is: and, thereupon, *Page 80 
to return the transcript of the record to this Court with the certificate of the trial court as to verity of the record as so returned.
So ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.